         Case 4:17-cv-06386-DMR Document 92 Filed 08/21/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                          CIVIL CONFERENCE MINUTE ORDER

 Date: 8/21/2019                  Time: 1:37-1:39              Judge: DONNA M. RYU
 Case No.: 4:17-cv-06386-DMR      Case Name: Estate of Nana Barfi Adomako, et al v. City of
                                  Fremont, et al

For Plaintiffs:
Carl Douglas (via CourtCall)

For Defendants:
Gregory Fox (via CourtCall)

 Deputy Clerk: Ivy Lerma Garcia                         FTR: 1:37-1:39


                                        PROCEEDINGS

Further Case Management Conference held.

[X]    Parties have resolved the case. Parties shall file a dismissal or a status report within 30
       days.

ORDER TO BE ISSUED BY:
    [ ] Plaintiff [ ] Defendant         [ ] Court

cc:    Chambers
